Exhibit 10













 

 

 

 

 

 

 



2009 RESTATEMENT OF

ENERGIZER HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

























--------------------------------------------------------------------------------


  TABLE OF CONTENTS ARTICLE  PAGE    ARTICLE I Introduction 1        1.1      
Name of Plan/Purpose 1  1.2   “Top Hat” Retirement Benefit Plan 1  1.3 Effective
Date 1  1.4 Administration 1    ARTICLE II Definitions and Construction 2  2.1
Definitions 2  2.2 Number and Gender 9  2.3 Headings 9    ARTICLE III
Participation and Eligibility 10  3.1 Eligibility 10  3.2 Participation 10  3.3
Duration of Participation 10    ARTICLE IV Deferral and Matching Contributions
11  4.1 Deferrals by Participants 11  4.2 Effective Date of Deferred
Compensation Agreement 11  4.3 Modification or Revocation of Election of
Participant 11  4.4 Matching Contributions 12  4.5 Mandated Deferrals 12  4.6
Deferral Periods 12    ARTICLE V Vesting 13  5.1 Vesting in Base Salary
Deferrals, Bonus Deferrals, and Director Fee Deferrals 13  5.2 Vesting in
Matching Contributions 13    ARTICLE VI Accounts 13  6.1 Establishment of
Bookkeeping Account 13  6.2 Subaccounts 14  6.3 Investment of Account 14  6.4
Hypothetical Nature of Account 15      ARTICLE VII Payment of Account 15  7.1
Timing of Distribution of Benefits; Designated Payment Date 15  7.2 Adjustment
of Account Upon a Distribution 15  7.3 Form of Payment or Payments 16  7.4 Death
Benefits 17  7.5 Designation of Beneficiaries 17  7.6 Unclaimed Benefits 17  7.7
Withdrawal 17  7.8 Offset of Benefit By Certain Amounts 18    ARTICLE VIII
Administration 19 


--------------------------------------------------------------------------------


ARTICLE IX Amendment and Termination 19    ARTICLE X General Provisions 20 
      10.1       Non-Alienation of Benefits 20    10.2   Contractual Right to
Benefits Funding 20  10.3   Indemnification and Exculpation 21    10.4   No
Employment Agreement 21  10.5 Claims and Appeals Procedures 21    10.6  
Disability Claims and Appeals Procedures 22  10.7 Limitation of Action and
Choice of Venue 24    10.8   Successor to Company 24  10.9 Severability 24   
10.10   Transfer Among Affiliates 24  10.11 Entire Plan 24    10.12   Payee Not
Competent 24  10.13 Tax Withholding                  25    10.14   Governing Law
25  10.15 Compliance with Code Section 409A  25 


- ii -

--------------------------------------------------------------------------------

2009 RESTATEMENT OF
ENERGIZER HOLDINGS, INC.
DEFERRED COMPENSATION PLAN

ARTICLE I

INTRODUCTION

1.1 Name of Plan/Purpose. 

     ENERGIZER HOLDINGS, INC. (“Company”) established the ENERGIZER HOLDINGS,
INC. DEFERRED COMPENSATION PLAN (“Grandfathered Plan”), effective as of April 1,
2000, to provide, in part, certain eligible employees and Directors of the
Company and its Subsidiaries the opportunity to defer elements of their
compensation or fees and to receive the benefit of additions to their deferrals.
The Company amended and completely restated the Grandfathered Plan effective as
of November 1, 2003.

     In connection with complying with Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”), the portion of each Participant’s Account that was
earned and vested as of December 31, 2004, was frozen, except for adjustments
for earnings and losses, and credited to a separate subaccount (the
“Grandfathered Account”) and will be administered in accordance with the terms
of the Grandfathered Plan as in effect on October 3, 2004 and the federal income
tax law in effect prior to the enactment of Section 409A. The portion of each
Participant’s Account earned or vested on or after January 1, 2005 was credited
to a separated subaccount (the “Non-Grandfathered Account”). Pursuant to Notice
2007-86, with respect to the period from January 1, 2005 through December 31,
2008, all Non-Grandfathered Accounts will be administered in accordance with
Notice 2005-1, other generally applicable Section 409A guidance, and the
Company’s good faith interpretation of compliance with Code Section 409A, as
documented, in part, in draft plan documents, forms, or communications.
Effective January 1, 2009, all Non-Grandfathered Accounts will be administered
in accordance with the 2009 Restatement of the Energizer Holdings, Inc. Deferred
Compensation Plan (“Plan”). A Participant’s benefit will be comprised of his or
her Grandfathered Account under the Grandfathered Plan and his or her
Non-Grandfathered Accounts under the Plan.

1.2 “Top Hat” Retirement Benefit Plan. 

     The Plan is intended to be a nonqualified unfunded deferred compensation
plan. The Plan is maintained for Directors and for a select group of management
or highly compensated employees and, therefore, it is intended that the Plan
will be exempt from Parts 2, 3 and 4 of Title I of ERISA. The Plan is not
intended to qualify under Code Section 401. The Plan is intended to comply with
the requirements of Section 409A of the Code.

1.3 Effective Date. 

     This amendment and restatement of the Plan is effective as of January 1,
2009, except as otherwise provided.

1.4 Administration. 

     The Plan shall be administered by the Committee described in Article VIII.

1

--------------------------------------------------------------------------------

ARTICLE II

Definitions and Construction

2.1 Definitions. 

     For purposes of the Plan, the following words and phrases, whether or not
capitalized, shall have the respective meanings set forth below, unless the
context clearly requires a different meaning:

     (a) “Account” means the bookkeeping account maintained on behalf of each
Participant pursuant to Article VI that is credited with Base Salary Deferrals,
Bonus Deferrals, Matching Contributions, and Director Fee Deferrals pursuant to
Article IV, amounts allocated to the Participant’s dividend equivalents as
described in Section 6.3, interest equivalents, if applicable, and equivalents
of earnings, if any, distributed with respect to other investment funds whose
results are reflected in measurement funds offered pursuant to the Plan.
Statements of Accounts issued to Participants also will reflect the market value
of investment funds selected by the Participants for their Accounts, as of the
appropriate Valuation Date. The market value of a particular investment fund in
a Participant’s Account will be determined as of the appropriate Valuation Date
at the time of distribution or transfer to another investment fund in the Plan,
notwithstanding that the market value attributed to such investment funds may
vary from day to day. For purposes of the 2009 Restatement of the Plan,
“Account” means a Participant’s Non-Grandfathered Account.

     (b) “Acquiring Person” means any person or group of Affiliates or
Associates who is or becomes the beneficial owner, directly or indirectly, of
shares representing 20% or more of the total votes of the outstanding stock
entitled to vote at a meeting of shareholders.

     (c) “Affiliate” or “Associate” shall have the meanings set forth in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended.

     (d) “Base Salary” means, with respect to an Employee, the annual cash
compensation relating to services performed during any calendar year, whether or
not actually paid in such calendar year or included on the Federal Income Tax
Form W-2 for such calendar year, excluding bonuses, commissions, overtime,
fringe benefits, stock options, relocation expenses, incentive payments,
non-monetary awards, and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily or mandatorily deferred or contributed by
the Participant pursuant to all qualified or non-qualified plans of the Company
and any Subsidiary and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 132(f)(4),
402(e)(3), 402(h) or 403(b) pursuant to plans established by the Company or
Subsidiary; provided however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

2

--------------------------------------------------------------------------------

     (e) “Base Salary Deferral” means the amount of a Participant’s Base Salary
that the Participant elects to have withheld on a pre-tax basis from his or her
Base Salary and credited to his or her Account pursuant to Section 4.1.
Effective January 1, 2009, Base Salary Deferrals will no longer be permitted
under the Plan.

     (f) “Beneficial Owner” shall mean a person who shall be deemed to have
acquired “beneficial ownership” of, or to “beneficially own,” any securities:

          (i) which such person or any of such person’s Affiliates or Associates
beneficially owns, directly or indirectly;

          (ii) which such person or any of such person’s Affiliates or
Associates has (a) the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (other than customary agreements with and between
underwriters and selling group members with respect to a bona fide public
offering of securities), or upon the exercise of currently exercisable
conversion or exchange rights, warrants or options, or otherwise; provided,
however, that a person shall not be deemed the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such person or any of such person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or (b) the right to vote pursuant to any agreement, arrangement or
understanding; provided, however, that a person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security if the agreement,
arrangement or understanding to vote such security (1) arises solely from a
revocable proxy or consent given to such person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations promulgated under the Exchange Act and (2) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

          (iii) which are beneficially owned, directly or indirectly, by any
other person with which such person or any of such person’s Affiliates or
Associates has any agreement, arrangement or understanding (other than customary
agreements with and between underwriters and selling group members with respect
to a bona fide public offering of securities) for the purpose of acquiring,
holding, voting or disposing of any securities of Company.

     Notwithstanding anything in this definition of “Beneficial Owner” to the
contrary, the phrase “then outstanding,” when used with reference to a person’s
beneficial ownership of securities of Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such person would be
deemed to own beneficially hereunder.

3

--------------------------------------------------------------------------------

     (g) “Beneficiary” means the person or entity designated by the Participant
to receive benefits which may be payable on or after the Participant’s death in
accordance with Section 7.4.

     (h) “Board” means the Board of Directors of the Company.

     (i) “Bonus Compensation” means the amount awarded to a Participant for a
Plan Year under any bonus plan maintained by the Company and/or a Subsidiary
which the Committee permits to be deferred under the Plan.

     (j) “Bonus Deferral” means the amount of a Participant’s Bonus Compensation
that the Participant elects to have withheld on a pre-tax basis from his or her
Bonus Compensation and credited to his or her Account pursuant to Section 4.1.

     (k) “Cause” means willful breach or failure by the Participant to perform
his or her employment duties.

     (l) “Change of Control” means a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, such a Change of Control shall
be deemed to have occurred if:

          (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2)
as currently in effect, of the Exchange Act) is or becomes a “beneficial owner”
(as determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing 20% or more of
the total voting power of all of the Company’s then outstanding voting
securities. For purposes of this Plan, the term “person” shall not include: (A)
the Company or any corporation of which 50% or more of the voting stock is
owned, directly or indirectly, by the Company (individually, a "Subsidiary" and
collectively "Subsidiaries"), (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Subsidiaries, or (C) an underwriter temporarily holding securities pursuant to
an offering of said securities;

          (ii) during any period of two (2) consecutive calendar years,
individuals who at the beginning of such period constitute the Board and any new
director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board;

4

--------------------------------------------------------------------------------

          (iii) the stockholders of the Company approve a merger, consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the “beneficial owners” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than 50% of the total
voting power of the then outstanding voting securities of the corporation
resulting from such Business Combination or the parent of such corporation (the
“Resulting Corporation”); (ii) no “person” (as such term is used in Section
13(d) and 14(d)(2), as currently in effect, of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or the Resulting Corporation, is the “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of voting securities representing 20% or
more of the total voting power of then outstanding voting securities of the
Resulting Corporation; and (iii) at least a majority of the members of the board
of directors of the Resulting Corporation were members of the Board at the time
of the execution of the initial agreement, or at the time of the action of the
Board, providing for such Business Combination;

          (iv) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or

          (v) any other event that a simple majority of the Board, in its sole
discretion, shall determine constitutes a Change of Control.

     (m) “Code” means the Internal Revenue Code of 1986, as amended, and all
valid regulations thereunder.

     (n) “Committee” means the Energizer Plans Administrative Committee which
administers the Plan in accordance with Article VIII.

     (o) “Company” means Energizer Holdings, Inc. and any successor thereto.

     (p) “Continuing Director” means any member of the Board, while such person
is a member of such Board, who is not an Affiliate or Associate of an Acquiring
Person or of any such Acquiring Person’s Affiliate or Associate and was a member
of such Board prior to the time when such Acquiring Person became an Acquiring
Person, and any successor of a Continuing Director, while such successor is a
member of such Board, who is not an Acquiring Person or an Affiliate or
Associate of an Acquiring Person or a representative or nominee of an Acquiring
Person or of any Affiliate or Associate of such Acquiring Person and is
recommended or elected to succeed the Continuing Director by a majority of the
Continuing Directors.

     (q) “Controlled Group” means all corporations or business entities that
are, along with the Company, members of a controlled group of corporations or
businesses, as defined in Sections 414(b) and 414(c) of the Code, or a member of
an affiliated service group, as defined in Section 414(m) of the Code, except
that the language “at least 50 percent” is used instead of “at least 80 percent”
in applying the rules of Sections 414(b) and 414(c).

5

--------------------------------------------------------------------------------

     (r) “Deferral Period” means the period of time for which a Participant
elects to defer receipt of his or her Base Salary Deferrals and Bonus Deferrals
credited to such Participant’s Account for a Plan Year. A Participant’s election
of a Deferral Period made with respect to such Base Salary Deferrals and Bonus
Deferrals for a Plan Year shall apply to Matching Contributions with respect to
such Bonus Deferrals for such Plan Year. A Participant who is a Director may not
elect a Deferral Period with respect to Director Fee Deferrals.

     (s) “Deferrals” means (i) with respect to a Participant who is an Employee,
Base Salary Deferrals and/or Bonus Deferrals, and (ii) with respect to a
Participant who is a Director, Director Fee Deferrals.

     (t) “Deferred Compensation Agreement” means the written agreement or
electronic means by which a Participant elects the amount of Deferrals for a
Plan Year, the Deferral Period, the deemed investment and the form of payment
for the Deferrals and Matching Contributions, allocated to such Participant’s
Account for a Plan Year. A Participant’s election with respect to the deemed
investment and form of payment of Salary Deferrals and Bonus Deferrals shall
apply to the Matching Contributions with respect to such Bonus Deferrals for
such Plan Year. A Participant who is a Director may not elect a form of payment
or Deferral Period with respect to his or her Director Fee Deferrals.

     (u) “Director” means any member of the Board or any member of the board of
directors of a Subsidiary who is not an officer or Employee of the Company
and/or a Subsidiary.

     (v) “Director Fee Deferrals” means the amount of Director Fees which a
Participant elects to have withheld or which the Company mandatorily withholds
on a pre-tax basis from his or her Director Fees and credited to his or her
Account pursuant to Section 4.1.

     (w) “Director Fees” means the amount of cash paid to a Director, including
but not limited to board of director fees, committee fees, annual retainer
director fees and such other amounts paid to a Director, for services as a
Director of the Company or a Subsidiary.

     (x) “Disability” means the inability of the Participant to perform the
duties of his or her own occupation because of illness or injury of unavoidable
cause.

     (y) “Effective Date” means January 1, 2009, the effective date of this
amendment and restatement of the Plan, except as otherwise provided.

     (z) “Employee” means any individual who is classified by the Company or a
Subsidiary, and reported on the payroll records of the Company or a Subsidiary,
as a common law employee of the Company or a Subsidiary, regardless of such
individual’s status under common law, including whether such individual is or
has been determined by a third party (including, without limitation, a
government agency or board or court or arbitrator) to be an employee of the
Company or any Subsidiary for any purpose, including, for purposes of any
employee benefit plan of the Company or any Subsidiary (including this Plan) or
for purposes of federal, state, or local tax withholding, employment tax, or
employment law. No individual shall be retroactively reclassified as an
Employee.

6

--------------------------------------------------------------------------------

(aa) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(bb) “Good Reason” means any of the following: assignment of duties inconsistent
with the Employee’s status or diminution in status or responsibilities from that
which existed prior to the Change of Control; reduction in the Employee’s annual
salary; failure of the acquiror to pay any bonus award to which the Employee was
otherwise entitled, or to offer the Employee incentive compensation, stock
options or other benefits or perquisites which are offered to similarly situated
employees of the acquiror; relocation of the Employee’s primary office to a
location greater than fifty (50) miles from his or her existing office; any
attempt by the acquiror to terminate the Employee’s employment in a manner other
than as expressly permitted by the Change of Control agreement(s); or the
failure by the acquiror to expressly assume the Company’s obligations under the
Change of Control agreement(s).

(cc) “Grandfathered Account” means the vested portion of a Participant’s Account
as of December 31, 2004, as adjusted for earnings or losses.

(dd) “Market Value” means the closing price of the Stock as reported by the New
York Stock Exchange on the date in question, or, if the Stock is not quoted or
if the Stock is not listed on such exchange, on the principal United States
securities exchange registered under the Securities Exchange Act of 1934, as
amended, on which the Stock is listed, or if the Stock is not listed on any such
exchange, the closing bid quotation with respect to a share of Stock on the date
in question on the NASDAQ Stock Market National Market System or any system then
in use, or if no such quotation is available, the fair market value on the date
in question of a share of Stock as determined by a majority of the Continuing
Directors in accordance with regulations under Code Section 409A; provided,
however, that the date in question for purposes of crediting Bonus Deferrals of
Incentive Plan bonus payments and Company Matching Contributions thereon will be
November 15, that the date in question for purposes of crediting Salary
Deferrals will be the date the salary would otherwise have been paid, that the
date in question for purposes of crediting Director Fee Deferrals will be the
date the Director Fee would otherwise have been paid, and that the date in
question for purposes of crediting Company Matching Contributions on Director
Fee Deferrals will be the last day of the calendar year.

(ee) “Matching Contribution” means the amount of the contributions made by the
Company and/or a Subsidiary on behalf of a Participant who elects to make Bonus
Deferrals to the Plan for a Plan Year, subject to the provisions of Section 4.4.

(ff) “Non-Grandfathered Account” means (i) the portion of a Participant’s
Account that became vested on or after January 1, 2005, as adjusted for earnings
and losses, and (ii) contributions for periods on or after January 1, 2005, as
adjusted for earnings and losses.

7

--------------------------------------------------------------------------------

(gg) “Participant” means each Employee who has been selected for participation
in the Plan and each Director who has become a Participant pursuant to Article
III.

(hh) “Plan” means the 2009 RESTATEMENT OF ENERGIZER HOLDINGS, INC. DEFERRED
COMPENSATION PLAN, as amended from time to time.

(ii) “Plan Year” means the twelve-consecutive month period commencing January 1
of each year and ending on December 31, except that the first Plan Year shall be
the period beginning on April l, 2000 and ending on December 31, 2000.

(jj) “Retirement” means (i) with respect to a Participant who is an Employee,
the date such Participant incurs a voluntary Termination of Employment on or
after attaining age 55 and 10 years of service (as determined under the terms of
the Energizer Holdings, Inc. Retirement Plan), and (ii) with respect to a
Participant who is a Director, the date such Director resigns or is removed as a
Director of the Company and Subsidiaries following attainment of age 70.

(kk) “Stock” means shares of the Company’s common stock, par value $.0l per
share, which consists of shares of a class of common stock designated as
Energizer Common Stock (“ENR Stock”) or any such other security outstanding upon
the reclassification or redesignation of the Company’s ENR Stock or any other
outstanding class or series of common stock of the Company, including, without
limitation, any stock split-up, stock dividend, creation of tracking stock, or
other distributions of stock in respect of stock, or any reverse stock split-up,
or recapitalization of the Company or any merger or consolidation of the Company
with any Affiliate, or any other transaction, whether or not with or into or
otherwise involving an Acquiring Person.

(ll) “Stock Unit” means a stock unit that is equivalent to one share of Stock.

(mm) “Stock Unit Fund” means the Energizer Common Stock Unit Fund.

(nn) “Subsidiary” means any domestic corporation in which the Company owns,
directly or indirectly, 50% or more of the voting stock.

(oo) “Termination for Cause” means a Participant’s termination of employment
with the Company and its Subsidiaries because the Participant willfully engaged
in gross misconduct; provided, however, that a “Termination for Cause” shall not
include a termination attributable to: (i) poor work performance, bad judgment
or negligence on the part of the Participant; or (ii) an act or omission
reasonably believed by the Participant in good faith to have been in or not
opposed to the best interests of his or her employer and reasonably believed by
the Participant to be lawful.

(pp) “Termination of Employment” means termination of employment from the
Controlled Group, as determined in accordance with rules set forth in IRS
regulations under Code Section 409A (generally a decrease in the performance of
services to no more than 20% of the average for the preceding 36-month period);
provided, however, to the extent permitted by the regulations issued under Code
Section 409A, a “Termination of Employment” does not occur if a Participant is
on a military leave, sick leave or other bona fide leave of absence granted by
the Company or a Subsidiary.

8

--------------------------------------------------------------------------------

(qq) “Termination of Service” means termination of service as a Director with
respect to all entities in the Controlled Group, as determined in accordance
with rules set forth in IRS regulations under Code Section 409A.

(rr) “Trust” means the fund, if any, established in consequence of and for the
purpose of the Plan, to be held in trust by the Trustee, from which Trust
benefits under the Plan may be paid.

(ss) “Trust Agreement” means the Trust under the Energizer Holdings, Inc.
Deferred Compensation Plan made and entered into by the Company with the Trustee
pursuant to the Plan, as said Trust Agreement may be amended from time to time.

(tt) “Trustee” means any person, persons or corporation designated by the
Company from time to time to hold, invest and disburse, in accordance with the
Plan and Trust Agreement, the assets of the Plan.

(uu) “Valuation Date” means each business day that the New York Stock Exchange
is open for business, unless changed by the Committee, and each special
valuation date designated by the Committee.

2.2 Number and Gender.

     Wherever appropriate herein, words used in the singular shall be considered
to include the plural and words used in the plural shall be considered to
include the singular. The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender.

2.3 Headings. 

     The headings of Articles and Sections herein are included solely for
convenience and do not bear on the interpretation of the text. If there is any
conflict between such headings and the text of the Plan, the text shall control.
As used in the Plan, the terms “Article” and “Section” mean the text that
accompanies the specified Article or Section of the Plan.

9

--------------------------------------------------------------------------------

ARTICLE III

Participation and Eligibility

3.1 Eligibility.

     (a) Employees - The Committee shall select who is eligible to participate
in the Plan from among the management or highly compensated Employees of the
Company and its Subsidiaries who are subject to the income tax laws of the
United States. In making its selections hereunder, the Committee shall take into
consideration the nature of the services rendered or to be rendered to the
Company and its Subsidiaries by an Employee, his or her present and potential
contribution to the success of the Company and its Subsidiaries, and such other
factors as the Committee deems relevant in accomplishing the purposes of the
Plan. The Committee shall notify each Participant of his or her selection as a
Participant.

     (b) Directors - A Director is eligible to participate in the Plan.

3.2 Participation.

     An Employee or Director shall become a Participant effective as of the
January 1 following the date the Committee determines his or her eligibility.
Subject to the provisions of Section 3.3, a Participant shall remain eligible to
continue participation in the Plan for each Plan Year following his or her
initial year of participation in the Plan. The terms of the Plan shall govern
the benefits, if any, payable to the Participant or his or her Beneficiary,
except as otherwise provided in the Participant’s Deferred Compensation
Agreement.

3.3 Duration of Participation.

     (a) Employee - A Participant who is an Employee shall cease to be a
Participant as of the date on which he or she incurs a Termination of Employment
or the last day of the Plan Year in which the Committee terminates such
Participant’s participation in the Plan, whichever date is earliest.

     If the Committee determines in good faith that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with the
provisions of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee
shall have the right, in its sole discretion to prevent the Participant from
making future deferral elections in future Plan Years.

     (b) Director - A Participant who is a Director shall cease to be a
Participant as of the date on which he or she incurs a Termination of Service or
the last day of the Plan Year in which the Committee terminates such
Participant’s participation in the Plan, whichever date is earliest.

10

--------------------------------------------------------------------------------

ARTICLE IV

Deferral and Matching Contributions

4.1 Deferrals by Participants.

     (a) Deferral Elections by Participants – Except as provided in Section 4.3,
before the first day of each Plan Year, a Participant may file with the
Committee a Deferred Compensation Agreement pursuant to which such Participant
elects to make Deferrals for such Plan Year. Any such Participant election shall
be subject to any maximum or minimum percentage or dollar amount limitations and
to any other rules prescribed by the Committee in its sole discretion prior to
the commencement of such Plan Year; provided however, that the Nominating and
Executive Compensation Committee of the Board shall approve the deferral
elections made each year by a Participant who is an executive officer as defined
in the Securities Exchange Act of 1934 and regulations promulgated thereunder.

     (b) Crediting of Deferral Amounts - Bonus Deferrals will be credited to the
Account of each Participant as soon as administratively feasible after such
Bonus Compensation otherwise would have been paid to the Participant in cash,
provided that the Participant is an Employee as of such date. A Participant who
incurs a Termination of Employment before his or her Bonus Compensation would
have been paid in cash will be paid his or her Bonus Deferral in cash. Director
Fee Deferrals will be credited to the Account of each Participant as soon as
administratively feasible after such Director Fees otherwise would have been
paid to the Participant in cash, provided that the Participant is a Director as
of such date. A Participant who incurs a Termination of Service before his or
her Director Fees would have been paid in cash will be paid his or her Director
Fee Deferrals in cash.

     (c) Cessation of Base Salary Deferrals – Effective January 1, 2009, Base
Salary Deferrals will no longer be permitted under the Plan.

4.2 Effective Date of Deferred Compensation Agreement. 

     Except as provided in Section 4.3, a Participant’s Deferred Compensation
Agreement shall be effective as of the first day of the Plan Year to which it
relates. If a Participant fails to complete a Deferred Compensation Agreement on
or before the date the Participant commences participation in the Plan or the
first day of any Plan Year, the Participant shall be deemed to have elected not
to make Deferrals for such Plan Year (or remaining portion thereof if the
Participant enters the Plan other than on the first day of a Plan Year).

4.3 Modification or Revocation of Election of Participant. 

     Except as otherwise provided in this Section 4.3, a Participant may not
discontinue or change the amount of his or her Deferrals during a Plan Year and
may not make, modify, or revoke a Deferral Election retroactively. A Participant
may, however, cancel a deferral election because of a hardship distribution from
the Energizer Holdings, Inc. Savings Investment Plan pursuant to Treas. Reg.
§1.401(k)-1(d)(3).

11

--------------------------------------------------------------------------------

4.4 Matching Contributions. 

     For each Plan Year, the Company and/or its Subsidiaries shall make a
Matching Contribution with respect to the Bonus Deferrals of a Participant;
provided however, that (i) the amount of such Matching Contributions for each
Plan Year shall be an amount equal to 25% of the Participant’s Bonus Deferrals
for such Plan Year; (ii) no Matching Contribution shall be made with respect to
a Participant’s Bonus Deferral if such Participant incurs a Termination of
Employment before the Bonus Compensation which he or she elected to defer would
have been paid in cash, and (iii) such Bonus Deferrals by Employees for such
Plan Year must be invested in the Stock Unit Fund as provided in Section 6.3 for
a period of not less than twelve (12) months beginning on the date such Bonus
Deferrals are credited to such Participant’s Account in order to be entitled to
such Matching Contribution as described below. Matching Contributions with
respect to Bonus Deferrals invested in the Stock Unit Fund shall be credited to
the Account of a Participant as of the date such Bonus Deferrals are credited to
the Participant’s Account; provided however, Matching Contributions
proportionately attributable to Bonus Deferrals that are withdrawn by a
Participant from the Stock Unit Fund within twelve (12) months beginning on the
date such Bonus Deferrals are credited to such Participant’s Account, shall be
forfeited by such Participant. Anything contained herein to the contrary
notwithstanding, the Nominating and Executive Compensation Committee of the
Board shall approve the Matching Contribution, if any, made with respect to a
Participant who is an executive officer as defined in the Securities Exchange
Act of 1934 and regulations promulgated thereunder.

     For each Plan Year, the Company shall make a Matching Contribution with
respect to a Participant’s Director Fee Deferrals for such Plan Year. Effective
January 1, 2004, the amount of such Matching Contribution shall be an amount
equal to 33 1/3% of the Director Fee Deferrals for such Plan Year. The Matching
Contribution made with respect to a Participant’s Director Fee Deferrals for a
Plan Year shall be made as of December 31st of such year.

4.5 Mandated Deferrals.

     If the Committee mandates the deferral of any compensation in order to
preserve the deductibility of such compensation when paid, under Code Section
162(m), such amounts shall remain deferred until the first calendar year in
which the Committee reasonably anticipates that the deduction of such payment
will not be barred by application of Code Section 162(m). Such mandated
deferrals shall not be entitled to a Matching Contribution and shall be paid in
a lump sum.

4.6 Deferral Periods. 

     (a) Employees - A Participant who is an Employee must specify on the
Deferred Compensation Agreement, the Deferral Period for the Deferrals for the
Plan Year to which the Deferred Compensation Agreement relates. A Participant
shall elect one of the Deferral Period options as follows: (1) a Deferral Period
of at least three (3) years pursuant to which a distribution is made within
sixty (60) days of the January 1 immediately following the end of the Deferral
Period, or (2) a Deferral Period ending on the sixth month anniversary of the
date of the Participant’s Termination of Employment.

12

--------------------------------------------------------------------------------

     (b) Directors - A Participant who is a Director may not elect a Deferral
Period with respect to Director Fee Deferrals. Payment of such Director Fee
Deferrals shall be made in accordance with the provisions of Section 7.1.

ARTICLE V

Vesting

5.1 Vesting in Base Salary Deferrals, Bonus Deferrals, and Director Fee
Deferrals.

     A Participant shall always be 100% vested in the amounts allocated to his
or her Account attributable to his or her Base Salary Deferrals, Bonus Deferrals
and Director Fee Deferrals.

5.2 Vesting in Matching Contributions.

     (a) Employees - A Participant who is an Employee shall become 100% vested
in the amounts allocated to his or her Account attributable to his or her
Matching Contributions for a Plan Year, upon the expiration of thirty-six (36)
months beginning on the first day of the first full month following the date
such Matching Contributions are credited to his or her Account. In the event
such Participant incurs a Termination of Employment, the amounts allocated to
his or her Account attributable to his or her Matching Contributions in which
such Participant is vested shall be determined as of the date of such
Termination of Employment unless otherwise provided in paragraph (b) of this
Section 5.2.

     (b) Notwithstanding the foregoing, a Participant who is an Employee shall
become 100% vested in the amounts allocated to his or her Account attributable
to his or her Matching Contributions upon the Participant’s Retirement, death,
Disability, involuntary Termination of Employment (other than Termination for
Cause) or upon a Change of Control if the Participant incurs a Termination of
Employment within twelve (12) months following such Change of Control, and if
such Termination of Employment is by the Participant for Good Reason, or such
Termination of Employment is by the Company or a Subsidiary, for any reason
other than for Cause.

     (c) Directors - A Participant who is a Director, shall always be 100%
vested in the amounts allocated to his or her Account attributable to his or her
Matching Contributions.

ARTICLE VI

Accounts

6.1 Establishment of Bookkeeping Account.

     Separate bookkeeping Accounts shall be maintained for each Participant. For
a Participant with benefits under the Grandfathered Plan, the Account shall be
referred to as the Grandfathered Account. For a Participant with benefits under
the Plan, the Account shall be referred to as the Non-Grandfathered Account.
Each Non-Grandfathered Account shall be credited with the Deferrals made by the
Participant pursuant to Section 4.1 and the Matching Contributions made by the
Company or a Subsidiary

13

--------------------------------------------------------------------------------

pursuant to Section 4.4. Grandfathered and Non-Grandfathered Accounts also shall
reflect the investment results described in Section 6.3.

6.2 Subaccounts.

     Within each Participant’s bookkeeping Accounts, separate subaccounts may be
maintained to the extent necessary for the administration of the Plan. For
example, it may be necessary to maintain separate subaccounts where the
Participant has specified different Deferral Periods, methods of payment or
investment directions with respect to his or her Deferrals for different Plan
Years.

6.3 Investment of Account.

     A Participant shall elect to invest the amounts credited to his or her
Account in such measurement funds as are selected by the Committee in its sole
discretion, including but not limited to the Stock Unit Fund. The Committee may
change or eliminate such measurement funds from time to time. The investment of
such funds, or change in such investments, shall be made in accordance with such
rules and procedures established by the Committee.

     A Participant’s Account shall consist of a cash subaccount and a stock
subaccount. Amounts allocated to the cash subaccount shall be invested in
investments other than Stock Units. Amounts allocated to the stock subaccount
shall be maintained as Stock Units. A Participant shall elect on his or her
Deferred Compensation Agreement the portion of his or her Deferrals for a Plan
Year that will be allocated to a cash subaccount and to the stock subaccount.
The balance of a Participant’s Account as of any date is the aggregate of the
cash subaccount and the stock subaccount as of such date. The balance of each
cash subaccount shall be expressed in United States dollars. The balance of each
stock subaccount shall be expressed in the numbers of shares of Stock deemed
allocated to such subaccount, with fractional shares of Stock calculated to
three decimal places. The number of Stock Units allocated to the stock
subaccount as of any date shall be equal to the quotient of the amount allocated
to the stock subaccount divided by the Market Value on such date. Upon the
occurrence of any stock split-up, stock dividend, issuance of any tracking
stock, combination or reclassification with respect to any outstanding series or
class of Stock, or consolidation, merger or sale of all or substantially all of
the assets of the Company, the number of Stock Units in each stock subaccount
shall, to the extent appropriate as determined by the Committee in its sole
discretion, be adjusted accordingly. To the extent dividends on any class or
series of outstanding Stock are paid, dividend equivalents and fractions thereof
shall be calculated with respect to balances of such Stock equivalents in the
Participant’s stock subaccount, converted to additional equivalents of such
Stock and credited to the Participant’s stock subaccount as of the dividend
payment dates. The number of Stock equivalents to be credited as of each such
date shall be determined by dividing the amount of the dividend equivalent by
the Market Value of the relevant Stock on the dividend payment date. The
Participant’s stock subaccount shall continue to earn such dividend equivalents
until fully distributed.

     Matching Contributions must be invested in the Stock Unit Fund for a period
of not less than thirty-six (36) months beginning on the date such Matching
Contributions are credited to a Participant’s Account.

14

--------------------------------------------------------------------------------

     Director Fee Deferrals for a Plan Year must be invested in the Stock Unit
Fund for the balance of such Plan Year or, if less, for the portion of the Plan
Year during which the Participant serves as a Director.

     As of each Valuation Date, a Participant’s Account shall be valued in
accordance with this Section and any rules and procedures established by the
Committee.

6.4 Hypothetical Nature of Account.

     The Account established under this Article VI shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only. Neither the Plan
nor any of the Accounts (or subaccounts) established hereunder shall hold any
actual funds or assets. The right of any person to receive one or more payments
under the Plan shall be an unsecured claim against the general assets of the
Company or Subsidiary for which the Participant worked when the Deferrals or
Matching Contributions were made. Any liability of the Company or Subsidiary to
any Participant, former Participant, or Beneficiary with respect to a right to
payment shall be based solely upon contractual obligations created by the Plan.
Neither the Company and/or any Subsidiary, the Board, nor any other person shall
be deemed to be a trustee of any amounts to be paid under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and/or any Subsidiary and a Participant or any
other person.

ARTICLE VII

Payment of Account

7.1 Timing of Distribution of Benefits; Designated Payment Date.

     (a) Employees - With respect to a Participant who is an Employee, the
amounts allocated to a Participant’s Account attributable to Deferrals and
vested Matching Contributions for a Plan Year shall be distributed (or begin to
be distributed, in the case of annual installment payments) to such Participant
on the earlier of (i) a date within sixty (60) days of the January 1 immediately
following the last day of the Deferral Period for such Plan Year, or (ii) the
sixth month anniversary of the Participant’s Termination of Employment.

     (b) Directors - With respect to a Participant who is a Director,
distribution of the Participant’s Account shall be made within sixty (60) days
after the date the Participant incurs a Termination of Service, provided that
the Director may not specify the calendar year of payment.

7.2 Adjustment of Account Upon a Distribution.

     Upon a distribution pursuant to this Article VII, the distributable portion
of a Participant’s Account shall be determined as of the Valuation Date
immediately preceding the date of the distribution to be made and shall be
credited with declared dividends, if any, and adjusted for investment results
which have accrued to the date of distribution but which have not been allocated
to his or her Account.

15

--------------------------------------------------------------------------------

7.3 Form of Payment or Payments.

     The amounts allocated to a Participant’s Account attributable to Deferrals
and vested Matching Contributions, made to the Plan for a Plan Year, shall be
distributed to the Participant specified as follows:

     (a) Lump Sum Payment – A Participant who is an Employee may elect to have
his or her benefit paid in a lump sum payment as elected in his or her Deferred
Compensation Agreement at the time specified in Section 7.1(a). A Participant
who is a Director shall receive payment of his or her Account in a lump sum
payment at the time specified in Section 7.1(b).

     (b) Annual Installment Payment – A Participant who is an Employee may elect
in his or her Deferred Compensation Agreement to have his or her benefit paid in
a series of annual installment payments. For purposes of Section 409A and the
regulations thereunder, annual installment payments made pursuant to a
Participant’s election in a Deferred Compensation Agreement shall be treated as
a single payment. If a benefit is to be paid in a series of annual installment
payments, the annual installment payments may be made for a period equal to five
(5) or ten (10) years, as elected by the Participant in his or her Deferred
Compensation Agreement. The first installment will be paid at the time specified
in Section 7.1(a). Subsequent annual installment payments shall be paid on
January 1 of each year. The amount of each annual installment payment shall be
calculated by multiplying the total amount to be distributed to such Participant
by a fraction, the numerator of which is one, and the denominator of which is
the remaining number of annual installment payments to be made to the
Participant.

     (c) Change in Election of Method of Payment. Anything contained herein to
the contrary notwithstanding, a Participant shall be permitted to change the
form of payment initially elected in a Deferred Compensation Agreement provided
that (i) such election will not take effect until 12 months after the date on
which the election is made; (ii) the payment with respect to which such election
is made will be deferred for an additional 5 years after the date such payment
would otherwise have been made; and (iii) such election must be made at least 12
months before the date the payment would otherwise have been made. No
Participant may change the form of payment initially elected more than once.

     (d) Failure to Elect. If a Participant does not elect the form of payment
in his or her Deferred Compensation Agreement, his or her benefit shall be paid
in the form of a lump sum payment.

16

--------------------------------------------------------------------------------

7.4 Death Benefits

     (a) Employees – Notwithstanding any other provision of this Article VII, in
the event a Participant who is an Employee dies before his or her benefit
commences to be paid to him or her, the total amount allocated to the
Participant’s Account shall be paid in a lump sum to the Participant’s
Beneficiary. In the event a Participant who is an Employee or who was an
Employee and who has terminated employment, dies after his or her benefit
commences to be paid to him or her, the remainder of his or her vested Account
shall be paid in a lump sum to the Participant’s Beneficiary. If no Beneficiary
is designated, then benefits shall be paid in a lump sum within ninety (90) days
following the date of death as provided in Section 7.5, provided that the
Beneficiary may not specify the calendar year of payment.

     (b) Directors - In the event a Participant who is a Director dies, the
amount credited to the Participant’s Account shall be paid to the Participant’s
Beneficiary in a lump sum within ninety (90) days following the date of death,
provided that the Beneficiary may not specify the calendar year of payment.

     (c) Distribution pursuant to this Section 7.4 shall be made within ninety
(90) days following the date of death.

7.5 Designation of Beneficiaries.

     A Participant may designate the Beneficiary or Beneficiaries to whom his or
her benefit under the Plan shall be paid if he or she dies before receiving
complete payment of such benefit. A Beneficiary designation (i) must be made on
a beneficiary designation form provided by the Committee, (ii) shall be
effective on the date such designation form is actually received by the
Committee, and (iii) shall revoke all prior designations made by the
Participant. A Beneficiary designation form received by the Committee after the
date of the Participant’s death shall be null and void. If a Participant has not
designated a Beneficiary, if no designated Beneficiary survives the Participant
or if the Beneficiary designation is legally invalid for any reason, then, the
Participant’s Beneficiary shall be the Participant’s executor or administrator,
or his or her heirs at law if there is no administration of such Participant’s
estate. If the Committee is in doubt as to the right of any such Beneficiary to
receive any benefits under the Plan, it may pay such benefits, in its sole and
absolute discretion, to the legal representative of the Participant’s estate,
and upon such payment neither the Committee, the Company, nor the Plan shall
have further liability for such payment.

7.6 Unclaimed Benefits.

     In the case of a benefit payable on behalf of such Participant, if the
Committee is unable to locate the Participant or Beneficiary to whom such
benefit is payable, such benefit may be forfeited to the Company, upon the
Committee’s determination. Notwithstanding the foregoing, if subsequent to any
such forfeiture the Participant or Beneficiary to whom such benefit is payable
makes a valid claim for such benefit, such forfeited benefit shall be paid by
the Company or restored to the Plan by the Company.

7.7 Withdrawal.

     (a) A Participant (or, after a Participant’s death, his or her Beneficiary)
may request a withdrawal of all or a portion of his or her vested Account on
account of a

17

--------------------------------------------------------------------------------

severe financial hardship in accordance with such rules and procedures
prescribed by the Committee. The Participant (or his or her Beneficiary) shall
be paid the withdrawal amount as soon as practicable after the Committee
approves his or her request. The payment of this withdrawal amount shall not be
subject to the deduction limitation under Code Section 162(m).

     (b) If the Committee determines that a Participant has incurred a severe
financial hardship, the Committee may make a cash distribution to the
Participant of the portion of the vested balance of his or her Account needed to
satisfy the severe financial hardship (including taxes reasonably anticipated as
a result of such distribution), to the extent that the severe financial hardship
may not be relieved:

          (1) Through reimbursement or compensation by insurance or otherwise;
or

          (2) By liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.

     (c) A “severe financial hardship” is a Participant’s need for a
distribution, as determined by the Committee, resulting from:

          (1) A sudden and unexpected illness or accident of the Participant or
of a dependent or close family member of the Participant;

          (2) Loss of the Participant’s property due to casualty;

          (3) Any other events specified as “unforeseeable emergencies” under
Code Section 409A and the regulations and guidance thereunder;

          (4) Other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant as permitted under Code
Section 409A.

     The Committee shall determine whether the Participant has satisfied the
requirements of this Section 7.7. The Committee may decline a request for a
distribution under this Section 7.7 if the Committee determines that such
distribution is not in the best interests of the Company. All determinations
made by the Committee pursuant to this Section 7.7 shall be binding on all
parties.

7.8 Offset of Benefit By Certain Amounts

     The Committee, in its sole and absolute discretion, may offset any benefit
payable to a Participant or Beneficiary pursuant to this Article VII by any
amounts the Participant or Beneficiary may owe the Company and/or any Subsidiary
or any amounts the Participant or Beneficiary may owe any employee benefit plan
maintained by the Company and/or Subsidiary, provided that such debt is incurred
in the ordinary course of the employment or service relationship between the
Participant and the Company or any Subsidiary and the entire amount of reduction
in any calendar year does not exceed $5,000.

18

--------------------------------------------------------------------------------

ARTICLE VIII

Administration

     The Plan shall be administered by the Committee. The Committee shall have
all powers necessary or appropriate to enable it to carry out its administrative
duties. Not in limitation, but in application of the foregoing, the Committee
shall have the duty and power to interpret the Plan and determine all questions
that may arise hereunder as to the status and rights of Employees, Directors,
Participants, and Beneficiaries. The Committee shall also have the duty and
power to interpret the Plan to determine all questions that may arise hereunder
as to the determination of whether the individual is an Employee. The Committee
may exercise the powers hereby granted in its sole and absolute discretion. The
interpretation of the Plan or other action of the Committee made in good faith
in its sole discretion shall be subject to review only if such an interpretation
or other action is without a rational basis. Any review of a final decision or
action of the Committee shall be based only on such evidence presented to or
considered by the Committee at the time it made the decision that is the subject
of the review. The Company and any Subsidiary whose Employees are covered by the
Plan and any Employee or Director who is or may be covered by the Plan hereby
consent to actions of the Committee made in its sole discretion and agree to be
bound by the narrow standard of review prescribed in this Section. No member of
the Committee shall be personally liable for any actions taken by the Committee
unless the member’s action involves willful misconduct. The Committee may
delegate its administrative responsibilities to any Employee of the Company
provided such designation is in writing.

ARTICLE IX

Amendment and Termination

     The power to amend, modify or terminate the Plan in whole or in part and at
any time is reserved to the Committee and to the Board or its delegate.
Notwithstanding the foregoing, (a) no amendment or modification which would
reasonably be considered to be adverse to a Participant or Beneficiary may apply
to or affect the terms of any deferral of compensation that was approved prior
to the effective date of such amendment or modification without the consent of
the Participant or Beneficiary affected thereby, and (b) the termination of the
Plan shall not affect the Deferred Compensation Agreements then in effect,
except that no additional amounts may be deferred by Participants to the Plan
after the date of termination of the Plan.

     The Committee may terminate the Plan, and distribute all vested accrued
benefits, subject to the restrictions set forth in Treas. Reg. §1.409A-3(j)(4).
A termination of the Plan must comply with the provisions of Code Section 409A
and the regulations and guidance promulgated thereunder, including, but not
limited to, restrictions on the timing of final distributions and the adoption
of future deferred compensation arrangements.

19

--------------------------------------------------------------------------------

ARTICLE X

General Provisions

10.1 Non-Alienation of Benefits.

     No right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber, or change any right or
benefit under this Plan shall be void. No right or benefit hereunder shall in
any manner be liable for or subject to the debts, contracts, liabilities or
torts of the person entitled to such benefits. If the Participant or Beneficiary
becomes bankrupt, or attempts to anticipate, alienate, sell, assign, pledge,
encumber, or change any right hereunder, then such right or benefit shall, in
the discretion of the Committee, cease and terminate, and in such event, the
Committee may hold or apply the same or any part thereof for the benefit of the
Participant or Beneficiary, spouse, children, or other dependents, or any of
them in such manner and in such amounts and proportions as the Committee may
deem proper. Notwithstanding anything in this Section to the contrary, the
Committee may comply with a qualified domestic relations order as defined in
Code section 414(p); provided however, that for purposes of this Section 10.1,
(i) the provisions of Code section 414(p)(9) shall be disregarded and shall have
no force and effect in applying the provisions of Code section 414(p), and (ii)
the provisions of Code section 414(p)(4) shall be disregarded when making a
determination whether a domestic relations order is a qualified domestic
relations order so that no order shall be considered to be a qualified domestic
relations order if it requires an amount to be paid to an alternate payee before
the earlier of (A) the date the Participant begins to receive benefits under the
Plan, or (B) the date of the Participant’s death. Anything contained herein to
the contrary notwithstanding, benefits payable from the Plan under this Section
10.1 to an alternate payee pursuant to a qualified domestic relations order
shall be paid only in the form of a lump sum payment. The Committee may
establish procedures similar to those described in Code sections 414(p)(6) and
(7), in lieu of the procedures set forth in Code sections 414(p)(6) and (7), for
evaluating domestic relations orders and for handling benefits while domestic
relations orders are being evaluated.

10.2 Contractual Right to Benefits Funding.

     The Plan creates and vests in each Participant a contractual right to the
benefits to which he or she is entitled hereunder, enforceable by the
Participant against the Company. The benefits to which a Participant is entitled
under the Plan shall be paid from the general assets of the Company or from the
Trust that may be established or maintained to provide such benefits.

     If a Trust is established and maintained, amounts deposited with the
Trustee shall be held and disposed of in accordance with the terms of the Trust
Agreement and payments made under the terms of the Trust Agreement shall be in
satisfaction of claims against the Company under the Plan. Nothing in the Plan
or Trust Agreement shall relieve the Company of its liabilities to pay amounts
under the Plan except to the extent that such liabilities are met from the use
of the assets held in Trust.

20

--------------------------------------------------------------------------------

10.3 Indemnification and Exculpation.

     The members of the Committee and their agents, and the officers, directors
and employees of the Company and any Subsidiary shall be indemnified and held
harmless by the Company against and from any and all loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
them in settlement (with the Company’s written approval) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding. The
foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence or willful
misconduct.

10.4 No Employment Agreement.

     The Plan is not a contract of employment, and participation in the Plan
shall not confer on any Employee the right to be retained in the employ of the
Company and/or any Subsidiary.

10.5 Claims and Appeals Procedures.

     A Participant or Beneficiary may claim any benefit to which he or she is
entitled under this Plan by a written notice to the Committee. If a claim is
denied, it must be denied within ninety (90) days after receipt of the claim,
unless special circumstances require an extension. If an extension is necessary,
the extension shall not be longer than an additional ninety (90) days. Any
denial shall be in a written notice stating the following:

     (a) The specific reason for the denial.

     (b) Specific reference to the Plan provision on which the denial is based.

     (c) Description of additional information necessary for the claimant to
present his or her claim, if any, and an explanation of why such material is
necessary.

     (d) An explanation of the Plan’s claims review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

     If the Committee does not deny the claim within the time specified above,
the claimant may commence action in state or federal court.

     The claimant will have sixty (60) days to request a review of the denial by
the Committee, which will provide a full and fair review. The request for review
must be in writing delivered to the Committee. The claimant may review pertinent
documents, and he or she may submit issues and comments in writing. The decision
by the Committee with respect to the review must be given within sixty (60) days
after receipt of the request, unless special circumstances require an extension
(such as for a hearing). In no event shall the decision be delayed beyond one
hundred and twenty (120) days after receipt of the request for review. The
decision shall be written in a manner calculated to be understood by the
claimant, shall include specific reasons and refer to specific Plan provisions
as to its effect, state that the claimant is entitled to receive upon request
and free of charge, reasonable access to and copies of, all documents, records
and other

21

--------------------------------------------------------------------------------

information relevant to the claim, and state that the claimant has a right to
bring a civil action under Section 502(a) of ERISA.

     Anything contained herein to the contrary notwithstanding, any claim filed
under the Plan and any action brought in state or federal court by or on behalf
of a Participant, a Beneficiary or alternate payee for the alleged wrongful
denial of Plan benefits or for the alleged interference with ERISA-protected
rights must be brought within one (1) year of the date of the Participant’s, the
Beneficiary’s or alternate payee’s cause of action first accrues. Failure to
bring any such cause of action within this one (1) year time frame shall
preclude a Participant, a Beneficiary or alternate payee, or any representative
of the Participant, the Beneficiary or alternate payee, from bringing the claim
or cause of action. Correspondence or other communications following the
mandatory appeals process described in this Section 10.5 shall have no effect on
this one (1) year time frame.

10.6 Disability Claims and Appeals Procedures.

     Notwithstanding anything to the contrary in Section 10.5 above, if a
determination of Disability must be made in order to decide a claim, the claim
shall be considered a Disability claim and shall be subject to the following
procedures.

     The Committee shall process each Disability claim and make an initial
decision as to the validity of the claim within a reasonable period of time, but
no later than forty-five (45) days after receipt of the claim. If the Committee
determines that an extension to process the Disability claim is necessary due to
matters beyond the control of the Committee, the Committee may extend the 45-day
response period for up to thirty (30) days by notifying the claimant, prior to
the termination of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which it expects to render a decision. If the
Committee determines that an additional extension to process the Disability
claim is necessary due to matters beyond the control of the Committee, the
Committee may extend the response period for up to an additional thirty (30)
days by notifying the claimant, prior to the termination of the first 30-day
extension period, of the circumstances requiring the extension of time and the
date by which it expects to render a decision. An extension notice shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. If the reason for the extension is
the claimant’s failure to provide necessary information to decide the claim, the
determination period shall be tolled from the date notice of insufficiency is
given, until the claimant responds to the notice. The claimant shall have
forty-five (45) days within which to provide the specified information.

     A claim denial shall be furnished in writing or electronically. The denial
shall inform the claimant of the specific reason or reasons for the denial,
refer to the specific Plan provisions on which the denial is based, describe any
additional material or information necessary to perfect the claim and explain
why the material is necessary, describe the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial of an appeal, refer to any specific guidelines that were relied upon in
issuing the denial, or state that such guidelines will be provided to the
claimant free of charge upon request.

     If a claimant receives notice from the Committee that a claim for benefits
has been denied in whole or in part, the claimant or the claimant’s duly
authorized representative may, within one hundred and eighty (180) days after
receipt of notice of such denial:

22

--------------------------------------------------------------------------------

     (a) Make written application to the Committee for a review of the decision.
Such application shall be made on a form specified by the Committee and
submitted with such documentation as the Committee shall prescribe.

     (b) Review, upon request and free of charge, all documents, records and
other information in the possession of the Committee or the Committee which are
relevant to the Disability claim.

     (c) Submit written comments, documents, records and other information
relating to the claim.

     If review of a decision is requested, such review shall be made by the
Committee, which shall review all comments, documents, records, and other
information submitted by the claimant relating to the Disability claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Committee’s review shall not afford deference to the
initial adverse benefit determination. The individual(s) conducting the decision
on review shall not be the individual(s) who made the initial adverse decision,
nor the subordinates of such individual(s).

     In the case of an appeal involving medical judgment, the Committee shall
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. The health
care professional consulted shall be an individual who is neither an individual
who was consulted in connection with the initial denial, nor the subordinate of
any such individual.

     The decision on review shall be made within forty-five (45) days after the
receipt by the Committee of the request for review. If the Committee determines
that an extension to process the appeal is necessary due to special
circumstances, the Committee may extend the 45-day response period for up to 45
days by notifying the claimant, prior to the termination of the initial 45-day
period, of the circumstances requiring the extension of time and the date by
which it expects to render a decision. If the reason for the extension is the
claimant’s failure to provide necessary information to decide the appeal, the
determination period shall be tolled from the date notice of insufficiency is
given, until the claimant responds to the notice.

     Any denial of an appeal shall be furnished in writing or electronically.
The denial shall inform the claimant of the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the denial is based,
state that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, state the claimant’s right to bring a civil
action under Section 502(a) of ERISA, and refer to any specific guidelines that
were relied upon in issuing the denial, or state that such guidelines will be
provided to the claimant free of charge upon request.

     Anything contained herein to the contrary notwithstanding, any claim filed
under the Plan and any action brought in state or federal court by or on behalf
of a Participant, a Beneficiary or alternate payee for the alleged wrongful
denial of Plan benefits or for the alleged interference with ERISA-protected
rights must be brought within one (1) year of the date of the Participant’s, the
Beneficiary’s or alternate payee’s cause of action first accrues. Failure to
bring any such cause of action within this one (1) year time frame shall
preclude a Participant, a Beneficiary or alternate payee, or any representative
of the Participant, the Beneficiary or alternate payee, from bringing the claim
or cause of action. Correspondence or other communications following the
mandatory appeals process described in this Section 10.5 shall have no effect on
this one (1) year time frame.

23

--------------------------------------------------------------------------------

10.7 Limitation of Action and Choice of Venue

     Before a claimant may bring a legal action against the Plan, the Company, a
Subsidiary, or the Committee, the claimant must first complete all steps of the
claims and review procedures contained in Sections 10.5 and 10.6, as applicable.
After completing all steps of the claims and review procedures contained in
Sections 10.5 and 10.6, as applicable, a claimant has one (1) year from the date
he or she is notified of the Committee’s final decision to bring such legal
action or the right to bring such legal action is lost. Any legal action against
the Plan, the Company, a Subsidiary, or the Committee may only be brought in the
United States District Court for the Eastern District of Missouri.

10.8 Successor to Company.

     The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform. Accordingly, this Plan and the related Deferred
Compensation Agreements shall be binding upon, and the term “Company” shall
include any successor or assignee to the business or assets of the Company.

10.9 Severability.

     In the event any provision of the Plan shall be held invalid or illegal for
any reason, any illegality or invalidity shall not affect the remaining parts of
the Plan, but the Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted, and the Company shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment as provided in the Plan.

10.10 Transfer Among Affiliates.

     In the event the employment of a Participant is transferred from the
Company to any corporation or other entity that is an affiliate of the Company
and that adopts this Plan, or is transferred from one such affiliate to another,
the benefits attributable to compensation deferred with respect to each such
entity shall be credited to a separate bookkeeping account. Each such entity
shall pay the benefit that is reflected in the Participant accounts established
with respect to such entity. The Company hereby guarantees payment of the total
benefit, regardless of which entity is primarily liable for payment of any
portion of such benefit.

10.11 Entire Plan.

     This document and any amendments contain all the terms and provisions of
the Plan and shall constitute the entire Plan, any other alleged terms or
provisions being of no effect.

10.12 Payee Not Competent.

     In the event that the Committee shall find that the Participant is unable
to care for his or her affairs because of illness or accident, the Committee may
direct that any benefit payment due him or her, unless claim shall have been
made therefor by a duly appointed legal representative, be paid to his nor her
spouse, a child, a parent or other blood relative, or to a person with whom he
or she resides, and any such payment so made shall be a complete discharge of
the liabilities of the Plan therefor.

24

--------------------------------------------------------------------------------

10.13 Tax Withholding.

     The Company shall satisfy any federal, state or local tax withholding
obligations (including income taxes and the employee portion of employment
taxes) resulting from the payment or vesting of amounts credited to the
Participant’s cash subaccount through the reduction of the cash subaccount of
the Participant in an amount necessary to satisfy such tax obligations. The
Company shall satisfy any federal, state or local tax withholding obligations
(including income taxes and the employee portion of employment taxes) resulting
from the payment or vesting of amounts credited to the Participant’s stock
subaccount through the reduction of the stock subaccount by the number of Stock
Units necessary to satisfy such tax obligations.

     In the event the Stock Units credited to a Participant’s stock subaccount
are reduced in satisfaction of tax obligations, the number of shares reduced
shall be calculated by reference to the Market Value of the Common Stock on the
date that such taxes are determined.

10.14 Governing Law.

     To the extent not superseded by the laws of the United States, this Plan
shall be construed and governed in accordance with the laws of the state of
Missouri. Except where otherwise specifically required by the provisions of
ERISA, the Plan, Trustee, Committee, Company or Subsidiary shall be liable to
account only in the courts of the State of Missouri.

10.15 Compliance with Code Section 409A.

     No provision of this Plan shall be operative to the extent that it will
result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) because of failure to satisfy the requirements of Code
Section 409A and the regulations and guidance issued thereunder.

     IN WITNESS WHEREOF, the Company has caused this 2009 Restatement of the
Plan to be executed as of __________________________, 2008.

ENERGIZER HOLDINGS, INC.  By:    Its:   

25

--------------------------------------------------------------------------------